     Case 1:15-cv-08725-GBD-RWL Document 256-42 Filed 09/13/19 Page 1 of 9
                           HIGHLY CONFIDENTIAL

                                                                         Page 1
1                    DAVID MEEKER
2              UNITED STATES DISTRICT COURT
3        FOR THE SOUTHERN DISTRICT OF NEW YORK
4
5    ---------------------------------
                                       )
6    UMB BANK, N.A., as Trustee,       )
                                       )
7            Plaintiff                 )
                                       )
8    vs.                               ) No. 15 Civ. 08724 (GBD)
                                       )
9    SANOFI,                           )
                                       )
10           Defendant                 )
     ---------------------------------
11
12
13                  HIGHLY CONFIDENTIAL
14             DEPOSITION OF DAVID MEEKER
15               THURSDAY, JULY 26, 2018
16              WEIL, GOTSHAL & MANGES LLP
17                   100 FEDERAL STREET
18                BOSTON, MASSACHUSETTS
19
20
21
22
23
24   Reported by:    Sandra A. Deschaine, CSR, RPR, CLR, CRA
25   Job No: 145263


              TSG Reporting - Worldwide - 877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-42 Filed 09/13/19 Page 2 of 9
                           HIGHLY CONFIDENTIAL

                                                                        Page 10
1                    DAVID MEEKER
2    litigation to involve?
3          A.     That the CVR holders are
4    interrogating or questioning the level of
5    diligence that was applied to executing on
6    the terms of the CVR.
7          Q.     Thank you.
8                 Do you know what the CVR agreement
9    is?
10         A.     I understand, I believe, the terms
11   of the CVR.
12         Q.     Okay.   Have you ever seen the CVR
13   agreement?
14         A.     Yes.
15         Q.     Under what circumstances, other
16   than as provided to you by counsel?
17         A.     So -- so I will back up and say I
18   am unsure if I have seen the CVR in its
19   entirety, as it was presented to me
20   yesterday.    What was summarized for me on
21   more than one occasion were the milestones
22   and the terms of the CVR.
23         Q.     To the best of your recollections,
24   the summarization of milestones and the terms
25   of the CVR, was that communicated to you


                TSG Reporting - Worldwide - 877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-42 Filed 09/13/19 Page 3 of 9
                           HIGHLY CONFIDENTIAL

                                                                        Page 11
1                    DAVID MEEKER
2    verbally or in writing?
3                  MR. AMSEL:    Separate and apart
4          from anything you might have learned
5          from discussions with counsel in
6          preparation for the deposition.
7                  MR. WEISS:    Withdraw the question.
8          I'll rephrase it.
9    BY MR. WEISS:
10         Q.     Other than the presentation of the
11   full agreement to you by counsel, previously,
12   as part, presumably, of your deposition prep,
13   in what form were the terms and
14   summarizations of the milestones of the CVR
15   agreement presented to you?
16         A.     So verbally, for sure.       So I do
17   not have a distinct memory of a presentation
18   with the terms of the CVR laid out.
19         Q.     And to the best of your
20   recollection, how many times were you
21   informed, verbally, of the terms and
22   milestones set forth in the CVR agreement?
23         A.     So I was -- I was never, to the
24   best of my recollection, informed, other than
25   in response to my request to understand or be


                TSG Reporting - Worldwide - 877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-42 Filed 09/13/19 Page 4 of 9
                           HIGHLY CONFIDENTIAL

                                                                        Page 12
1                    DAVID MEEKER
2    reminded of the terms of that CVR.
3          Q.     So, in other words, your testimony
4    is that no one ever actually actively came
5    and informed you of the terms of the CVR
6    agreement?
7          A.     Yes.
8          Q.     And you said that you received
9    this information in response to a
10   self-generated request.       What were the
11   circumstances of those requests,
12   individually, if you don't mind?
13         A.     So there was -- the one specific
14   occasion that I recall was trying to
15   understand if our budget was still meeting
16   the terms of the CVR and wanting to be
17   reminded as to what those terms and
18   milestones were.
19         Q.     And to whom did you direct this
20   inquiry?
21         A.     So that was to the CFO, who was
22   working -- Marc Esteva, at that time.
23         Q.     And when did this happen?
24         A.     So I don't, to be honest, remember
25   exactly when this happened.        So it would have


                TSG Reporting - Worldwide - 877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-42 Filed 09/13/19 Page 5 of 9
                           HIGHLY CONFIDENTIAL

                                                                        Page 43
1                    DAVID MEEKER
2          Q.     And Aubagio, you didn't generate
3    an Aubagio cash P&L, correct?
4          A.     Correct.
5          Q.     And part of the Lemtrada cash P&L
6    specifically called out both the Bayer
7    royalty and the CVR payments, correct?
8          A.     Yes.
9          Q.     Why was that created?
10         A.     That was created because of the
11   complexity.    So we had an understanding of
12   the profitability of Aubagio.        We had an
13   understanding of the profitability of
14   Cerezyme.    We had an understanding of
15   profitability of Fabrazyme, etc.         Lemtrada
16   was the only product that had that level of
17   complexity around the flow of cash that, in
18   my opinion, required a separate exercise to
19   really understand.
20         Q.     To understand the profitability of
21   the product?
22         A.     Exactly.
23         Q.     And when you said you thought, was
24   the cash P&L something that was created at
25   your instruction?


                TSG Reporting - Worldwide - 877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-42 Filed 09/13/19 Page 6 of 9
                           HIGHLY CONFIDENTIAL

                                                                        Page 92
1                    DAVID MEEKER
2    indication, correct?
3                  MR. AMSEL:    Objection to the form.
4                  MR. WEISS:    I'll withdraw the
5          question.     That's fine.
6    BY MR. WEISS:
7          Q.     If you look over, it says "Risks"
8    Phase III data materially unfavorable versus
9    Phase II data; yes?
10         A.     Yes.
11         Q.     And what is being referred to
12   there?
13         A.     Phase III had not read out yet
14   and, clearly, we were basing our optimism on
15   a Phase II smaller trial.
16         Q.     And one of the important data
17   points that came out of the Phase II trials
18   for Lemtrada, was that Lemtrada, in that
19   cohort of patients, slowed the accumulation
20   of disability in patients, correct?
21         A.     Yes.
22         Q.     And that is referred to sometimes
23   as an improvement in disability?
24         A.     It can accommodate, in that
25   definition, an improvement.


                TSG Reporting - Worldwide - 877-702-9580
     Case 1:15-cv-08725-GBD-RWL Document 256-42 Filed 09/13/19 Page 7 of 9
                             HIGHLY CONFIDENTIAL

                                                                      Page 115
1                      DAVID MEEKER
2    to get the outcome they deserve.
3            Q.     Real science for real people to
4    improve the clinical outcome?
5            A.     Your words.   I agree.
6            Q.     But they're correct, right?
7    That's a good philosophy on how to sell a
8    drug?
9            A.     That is my philosophy.
10           Q.     Right.   And you were the CEO of
11   Genzyme from 2011 to 2017?
12           A.     Correct.
13           Q.     The last sentence states, "The
14   last comment relates to Aubagio and the
15   challenge of insuring we do not limit
16   potential use in earlier stage patients, as
17   we try to create room through our messaging
18   for Aubagio." (as read)
19                  What are you being -- what are you
20   referring to there?
21           A.     I did not want the fact that we
22   had two products in the marketplace, to say
23   you use this product for the early stage.
24   You use Lemtrada for the late stage.
25           Q.     Right.   And this refers for very


                  TSG Reporting - Worldwide - 877-702-9580
    Case 1:15-cv-08725-GBD-RWL Document 256-42 Filed 09/13/19 Page 8 of 9
                          HIGHLY CONFIDENTIAL

                                                                     Page 298
1                   DAVID MEEKER
2




             TSG Reporting - Worldwide - 877-702-9580
    Case 1:15-cv-08725-GBD-RWL Document 256-42 Filed 09/13/19 Page 9 of 9
                          HIGHLY CONFIDENTIAL

                                                                     Page 299
1                   DAVID MEEKER
2




             TSG Reporting - Worldwide - 877-702-9580
